Citation Nr: 1404061	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  03-18 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to June 1975.  The matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

In an April 2005 decision, the Board denied the claim on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a June 2007 Joint Motion for Remand (Joint Motion), the Court remanded this appeal for development in compliance with the Joint Motion.  In October 2007, the Board vacated the prior Board decision and remanded the matter for additional development in accordance with the Joint Motion.  The claim was again remanded in March 2011, November 2012 and August 2013.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus, type II.

2.  The evidence of record is at least in equipoise as to whether the Veteran was exposed to an herbicidal agent during active military service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was due to active military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Initially, the Board recognizes the existence of the disability claimed.  April 1999 private treatment records show that following an optometrist evaluation, the Veteran was sent to a physician to assess the existence of diabetes.  By September 1999, the Veteran's private records definitively showed the diagnosis of type II diabetes mellitus, and in August 2001, his private physician submitted a statement confirming that the Veteran has diabetes mellitus, type II, and that it was diagnosed in 1999.  As such, the Board finds that there is a current diagnosis of the claimed disability.  

Diabetes mellitus type II may be presumed to have been incurred during active military service as a result of exposure to herbicides if it is manifest to a degree of 10 percent at any time after which the Veteran was exposed to herbicides during active service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

The law provides that "[a] veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).  There must be documentary proof that the Veteran's service involved duty or visitation in the Republic of Vietnam before the presumption of exposure to herbicides can be applied.  See 38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307, 3.309; see also VAOPGCPREC 7-93; 59 Fed. Reg. 4752  (1994) ("service in Vietnam" does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace).

During service, the Veteran was attached to Flight Squadron 161 (FS-161), which was assigned to the USS MIDWAY.  Specifically, the Veteran asserts that during a West Pacific deployment on the USS MIDWAY in late 1972 he was exposed to herbicides when he was sent with FS-161 to the Philippines, by way of Da Nang, Republic of Vietnam, to repair aircraft.  He reported that he flew to Da Nang where he stayed for a couple days while awaiting an aircraft that would take him to the Philippines.  Thus, the Veteran claims to have served on the ground in the Republic of Vietnam during the time period relevant to presumptive service connection.  He asserts that as a result of his exposure to herbicides in Da Nang he developed diabetes mellitus type II.

The RO conducted extensive research in order to establish the likelihood that the Veteran visited the Republic of Vietnam during his tour onboard the USS MIDWAY with FS-161.  However, no command records were found for FS-161 and deck logs, while located, did not reveal evidence related to the Veteran's movement while onboard the USS MIDWAY.  A June 2011 statement from the Naval History and Heritage Command indicates that the absence of 1972 command history reports for FS-161 is likely due to the squadron not submitting reports for that year.  Moreover, this statement indicates that the USS MIDWAY did indeed have a C-1A aircraft independently assigned to it in 1972, but that flight records detailing crew and passenger manifests are never maintained for permanent retention and would not exist for flights more than three months ago.  A May 2013 statement from the National Archives also explains that deck logs do not include information which would show movement from a member of FS-161 to Da Nang.  In other words, it is not as though records exist which exclude the Veteran; rather, no such records exist.  

Despite the lack of a showing in the USS MIDWAY's records related to the Veteran's movement during his deployment, and despite the lack of recordkeeping on the part of FS-161, there is evidence supportive of the Veteran's contention that he departed the USS MIDWAY for a temporary assignment, that the type of aircraft he would have traveled on did not have adequate gas storage on the ship making a fuel stop potentially necessary, and that the aircraft was assigned to Da Nang, thus making it relatively likely that the Veteran departed the USS MIDWAY and stopped in Da Nang on his way to a temporary assignment with FS-161.  In particular, a May 1973 semiannual performance evaluation pertaining to the Veteran's exemplary performance during the time period in question shows that he was put in charge of several TAD (temporary additional duty or temporary assigned duty) crews during the time period in question.  The June 2011 statement from the Naval History and Heritage Command confirms that a C-1A plane was assigned to the USS MIDWAY in 1972.  Furthermore, a September 2011 email communication from a representative of the USS MIDWAY Museum confirms that during a rebuild of the ship the "argas" storage tanks were removed; that later, for its deployment to Vietnam, a C-1 was assigned to the ship for flights in Vietnam; and that this C1 was "housed out of DaNang."  The Board finds that this evidence tends to corroborate the Veteran's assertion that during his service with FS-161 on the USS MIDWAY he led TAD crews off of the ship and was required to go through Da Nang for fuel on his way to the Philippines as the ship's fuel storage tanks had been previously removed.  As such, with application of the doctrine of reasonable doubt, the Board finds that the Veteran was, in fact, on the ground in the Republic of Vietnam during the Vietnam Era and therefore is presumed to have been exposed to an herbicidal agent during his military service.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In sum, the evidence of record demonstrates that the Veteran was exposed to an herbicidal agent during military service and that he has a current diagnosis of diabetes mellitus, type II.  Accordingly, with application of the doctrine of reasonable doubt, presumptive service connection is warranted for diabetes mellitus, type II.  See 38 C.F.R. §§ 3.307, 3.309; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for diabetes mellitus, type II, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


